DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-8 and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub. 2017/0176752 to Viera et al. (hereinafter Viera).
Regarding claim 1, Viera discloses a device for imaging a region of interest (Fig. 8a), comprising: a scanning assembly (of see-through elements 12, 14, Fig. 8a) configured to steer a light beam incident thereon relative to a target location (eye, Fig. 8a), the scanning assembly including a first stationary optical device (a liquid crystal (LC) half-waveplate of a switchable deflecting device 40, Fig. 8a) configured to control a circular polarization direction of the light 
Regarding claim 2, Viera discloses the first stationary optical device and the second stationary optical device include liquid crystal components (“the deflecting device 40 comprises a liquid crystal polarization grating (short: LCPG)” & “each deflecting element 42 comprises an active switchable polarization grating (short: APG) and a liquid crystal (LC) half-waveplate”; [0149]).  
Regarding claim 3, Viera discloses the first stationary device is a liquid crystal half wave plate configured to control the circular polarization direction based on an applied voltage (“the deflecting device 40 comprises a liquid crystal polarization grating (short: LCPG)” & “each deflecting element 42 comprises an active switchable polarization grating (short: APG) and a liquid crystal (LC) half-waveplate”; [0149]).  
Regarding claim 4, Viera discloses wherein the second stationary device is a liquid crystal polarized grating configured to deflect the light beam by a selected angle in a deflection the deflecting device 40 comprises a liquid crystal polarization grating (short: LCPG)” & “each deflecting element 42 comprises an active switchable polarization grating (short: APG) and a liquid crystal (LC) half-waveplate”; [0149]).
Regarding claims 5, 12 and 18, Viera discloses a quarter wave plate configured to transform the light beam between a linear circularization and a circular polarization (“polarization setting device 45 is switchable by the control unit for switching the polarization of the light of the collimated light beam 20 between purely left handed circular polarization (as indicated as light-grey elongated rectangular in FIGS. 8a to 8d) and purely right handed circular polarization (as indicated as black elongated rectangular in FIG. 8c). To this end, the polarization setting device comprises a combination of one or more Pockels cell(s), half-waveplate(s) and/or a quarter-waveplate(s)”; [0084], [0150]).
Regarding claims 6 and 13, Viera discloses the scanning assembly includes a plurality of pairs of optical devices in an optical path of the light beam, each pair of optical devices including a respective liquid crystal half wave plate and a respective liquid crystal polarized grating, each pair configured to deflect the light beam by a constituent angular direction  (array of deflecting elements 40, Fig. 8a).
Regarding claims 7, 14 and 19, Viera discloses the light beam is an illumination light beam emitted by a light source (an array of light emitting elements 16, Fig. 8a), the scanning assembly configured to direct the illumination beam to the target location by changing an angular direction of the illumination beam (Figs. 8a-8b).
  Regarding claims 8, 15 and 20, Viera discloses the light beam is a reflected light beam propagating along a direction from the target location to the scanning assembly (“the optical element 18 reflects/deflects/refracts/diffracts visible light only within a deflection spectrum”, Fig. 8a-8b; [0115]), the scanning assembly configured to direct the reflected light 
Regarding claims 10 and 16, Viera discloses a method of imaging a region of interest (“the display device 10 comprises an image capturing device (or an eye tracker) 44 for capturing an image of the pupil 28 of the user's eye 30 and for generating a position signal representing a position of the pupil 28 of the user's eye 30, which allows a tracking of the position of the pupil 28 of the user's eye 30”; [0146]-[0147], Fig. 8a), comprising: receiving a light beam from a light source (an array of light emitting elements 16, Fig. 8a) at a scanning assembly (deflection of see-through elements 12, 14, Fig. 8a-8b), the scanning assembly including a first stationary optical device (a liquid crystal (LC) half-waveplate of a switchable deflecting device 40, Fig. 8a) and a second stationary optical device (“deflecting element 42 comprises an active switchable polarization grating (short: APG)” of a switchable deflecting device 40, Fig. 8a; [0149]); and steering the light beam relative to a target location by controlling the scanning assembly ([0149]) by a processing device ([0082]), wherein the steering includes: controlling a circular polarization direction of the light beam by the first stationary optical device and transmitting the light beam to the second stationary optical device (Figs. 8a-8b; [0149]); deflecting the light beam by the second stationary optical device by a selected deflection angle (Figs. 8a-8b; [0149]); and generating an image of the target location by an image sensor based on the deflected light beam (imager 44, Figs. 8a-8b; [0146]-[0147]).  Regarding Claim 16, Viera discloses the controller controlling deflection and thus necessarily includes a memory having computer readable instructions ([0082]).
Regarding claims 11 and 17, Viera discloses the first stationary device is a liquid crystal half wave plate configured to control the circular polarization direction based on an applied voltage, and the second stationary device is a liquid crystal polarized grating configured to deflect the light beam by a selected angle in a deflection direction based on the circular polarization direction (“the deflecting device 40 comprises a liquid crystal polarization ” & “each deflecting element 42 comprises an active switchable polarization grating (short: APG) and a liquid crystal (LC) half-waveplate”; [0149]).  
  
Claims 1, 9-10 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pat. 10,574,973 to Hall et all. (hereinafter Hall).
Regarding claim 1, Hall discloses a device for imaging a region of interest (Fig. 2), comprising: a scanning assembly (light generator 250 with steering elements 305 and 310, Fig. 2, 3A-3B, 3E) configured to steer a light beam incident thereon relative to a target location (local area 245, Fig. 2), the scanning assembly including a first stationary optical device (LC half-waveplate 352, Fig. 3E) configured to control a circular polarization direction of the light beam and transmit the light beam (Fig. 3E) to a second stationary optical device (active switchable polarization grating 354, Fig. 3E), the second stationary optical device configured to deflect the light beam to the target location (Fig. 3E); and an image sensor (imaging device 255, Fig. 2) configured to generate an image based on the deflected light beam (Fig. 2).
Regarding claim 9, Hall discloses the image sensor includes at least one of a complementary metal-oxide-semiconductor (CMOS) and a semiconductor charge-coupled device (CCD) (col. 6, ll. 48-57).  
Regarding claims 10 and 16, Hall discloses a method of imaging a region of interest (Fig. 2), comprising: receiving a light beam from a light source (light generator 250 with steering elements 305 and 310, Fig. 2, 3A-3B, 3E) at a scanning assembly (Fig. 3A-3B, 3E), the scanning assembly including a first stationary optical device (LC half-waveplate 352, Fig. 3E) and a second stationary optical device (active switchable polarization grating 354, Fig. 3E); and steering the light beam relative to a target location (Fig. 2, 3A-3B, 3E) by controlling the scanning assembly by a processing device (“ light generator 250 illuminates the local area 245 with the one or more light beams 265 in accordance with emission instructions 260”), wherein the steering includes: controlling a circular polarization direction of the light beam by the first stationary optical device and transmitting the light beam to the second stationary optical device (col. 11, ln. 37-col. 12, ln. 39); deflecting the light beam by the second stationary optical device by a selected deflection angle (col. 11, ln. 37-col. 12, ln. 39); and generating an image of the target location by an image sensor based on the deflected light beam (Fig. 2, 3E; col. 11, ln. 37-col. 12, ln. 39).  Regarding Claim 16, Hall discloses the controller controlling deflection and thus necessarily includes a memory having computer readable instructions (col. 30, ln. 34-col. 31, ln. 15).

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art generally relates to LC polarization gratings, used in combination with polarization controllers, for the purposes of providing non-mechanical scanning assemblies. Applications vary from automotive LIDAR to object tracking in augmented reality systems.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872